PER CURIAM.
In the action below, appellant as plaintiff sought recovery for personal injury and damage to his automobile sustained through a collision. The jury returned a verdict for defendants. The appeal is from the final judgment entered upon the *188verdict. The defendants as appellees cross-assigned certain claimed errors which are not necessary to consider because of the result at which we arrive.
Appellant raises a single point, that the evidence received at the trial was insufficient to permit submission to the jury of the issue of contributory negligence. Our study of the record shows no reversible error in this regard. Therefore, the judgment is affirmed.
Affirmed.
KANNER, A. C. J., and ALLEN and SMITH, JJ., concur.